ORDER ON REHEARING Patchett, J. This cause comes on for hearing upon the motion for rehearing filed herein by the Claimant. An opinion was filed in this Court on March 14,1986, finding for the Respondent. Subsequently, the Claimant, through her attorney, filed for a rehearing. A rehearing was granted, and oral argument was heard before the entire Court. The motion for rehearing and oral argument raised few, if any, new issues. The Claimant argued that the physical condition of the Claimant should be taken into consideration when establishing the standard of care owed by the Respondent to the Claimant. The Claimant cited no authority for this proposition. We find that the old legal maxim “the Defendants take the Plaintiffs as they find them,” applies to damages, and not the standard of care. We think that the State owed the same standard of reasonable care to this Claimant as it owed to the other people present on the premises on the day the accident occurred. Therefore, we enter this order reaffirming our earlier opinion finding for the Respondent and against the Claimant.